PER CURIAM:
Upon written stipulation to the effect that the claimants, Charles E. and Mary P. Taylor, are the owners of real property located on West Virginia Route 3, near Tornado, in Kanawha County, West Virginia; that the respondent failed to maintain a ditch adjacent to said Route 3 in front of claimants’ property; that on August 30, 1978, after a rainfall, claimants’ home and contents were damaged by water and mud; and that this damage was proximately caused by the rspondent’s negligence; the Court finds the respondent liable, and an award of $1,566.75 is hereby made to the claimants.
Award of $1,566.75.